 



Exhibit 10.2

     This ASSUMPTION TO CHANGE IN CONTROL AGREEMENT is entered into effective as
of January 1, 2003, by and among EQUITY OFFICE MANAGEMENT, L.L.C., a Delaware
limited liability company (“EOM”); EQUITY OFFICE PROPERTIES TRUST, a Maryland
real estate investment trust (the “Trust”); EQUITY OFFICE PROPERTIES MANAGEMENT
CORP., a Delaware corporation (“EOPMC”); EOP OPERATING LIMITED PARTNERSHIP, a
Delaware limited partnership (“EOP Partnership”); and MARSHA C. WILLIAMS (the
“Executive”).

Recitals

     Reference is made to a certain Change in Control Agreement dated as of
November 22, 2002, by and among Equity Office Properties Management Corp., a
Delaware corporation, the Trust and Executive (the “Change In Control
Agreement”).

Statement of Agreement

     For value received, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby enter into this Assumption to Change
in Control Agreement providing as follows:

     1. EOM, being the current employer of Executive, does hereby expressly
assume, from and after January 1, 2003 all obligations of EOPMC as Employer, set
forth in the Change in Control Agreement, as if it were named therein as the
Employer for the period from and after such date. In consideration for such
assumption, EOPMC is hereby released from any and all future liability under or
pursuant to the Change in Control

1



--------------------------------------------------------------------------------



 



Agreement, except for its obligations as guarantor in accordance with the terms
of the Change in Control Agreement, which obligations are hereby confirmed.

     2. Executive hereby consents to the foregoing.

            EQUITY OFFICE MANAGEMENT, L.L.C.
      By:   /s/ Stanley M. Stevens       Name:   Stanley M. Stevens     
Title:   Executive Vice President        EQUITY OFFICE PROPERTIES TRUST
      By:   /s/ Stanley M. Stevens       Name:   Stanley M. Stevens     
Title:   Executive Vice President, Chief Legal Counsel and Secretary        EOP
OPERATING LIMITED PARTNERSHIP
      By:   Equity Office Properties Trust, its general partner     By:   /s/
Stanley M. Stevens       Name:   Stanley M. Stevens      Title:   Executive Vice
President, Chief Legal Counsel and Secretary        EQUITY OFFICE PROPERTIES
MANAGEMENT CORP.
      By:   /s/ Stanley M. Stevens       Name:   Stanley M. Stevens      Its:  
Vice President and Secretary              /s/ Marsha C. Williams       Marsha C.
Williams      (Executive)     

2